SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) February 10, 2011 DYNEGY INC. DYNEGY HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware Delaware (State or Other Jurisdiction of Incorporation) 001-33443 000-29311 (Commission File Number) 20-5653152 No. 94-3248415 (I.R.S. Employer Identification No.) 1000 Louisiana, Suite 5800, Houston, Texas (Address of principal executive offices) (Zip Code) (713) 507-6400 (Registrant’s telephone number, including area code) N.A. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On February 10, 2011,Dynegy Inc. (“Dynegy”) issued a press release announcing that the Federal Energy Regulatory Commissionapproved the joint application of Dynegy and an affiliate of Icahn Enterprises L.P. ("IEP")relating to the previously announced acquisition of Dynegy by IEP. Item 9.01 Financial Statements and Exhibits. (d)Exhibits: Exhibit No. Document Press release issued by Dynegy Inc. on February 10, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNEGY INC. (Registrant) Dated: February 10, 2011 By: /s/ Kent R. Stephenson Name: Kent R. Stephenson Title: Senior Vice President and General Counsel DYNEGY HOLDINGS INC. (Registrant) Dated: February 10, 2011 By: /s/ Kent R. Stephenson Name: Kent R. Stephenson Title: Senior Vice President andGeneral Counsel EXHIBIT INDEX Exhibit No. Document Press release issued by Dynegy Inc. on February 10, 2011.
